DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending.

Response to Amendment
The amendments to the claims filed on February 13, 2021 have been entered. Claims 1-5 are pending. Applicant' s arguments, see Arguments/Remarks Made in an Amendment, filed February 13, 2021, with respect to claims 3 and 4, arguments have been fully considered and are persuasive.  In regard to claims 3-5, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed. Independent claims 1, 3 and 4 now contain the subject matter indicated as allowable in the previous Office Action.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug-type a secondary locking bar for secondary locking of the contact partners in their respective contact chambers; a latch hook on the outer housing, extending at an acute angle to a center axis of the outer housing, and cooperating with the contact support; and a hook-complementary formation on the contact support and engageable with the latch hook, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting plug-type connector, comprising: a plug; a socket; a contact support in the plug and formed with a plurality of contact chambers each receiving a respective contact partner; an outer housing holding the contact support, each contact partner undergoing primary locking in its respective contact chamber; a secondary locking bar for secondary locking of the contact partners in their respective contact chambers; a latch hook on the outer housing, extending at an acute angle to a center axis of the outer housing, and cooperating with the contact support; and a hook-complementary formation on the contact support and engageable with the latch hook, a free end of the at least one latch hook and the hook-complementary formation being formed with mutually complementary undercuts, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
a secondary locking bar for secondary locking of the contact partners in their respective contact chambers; a latch hook on the outer housing, extending at an acute angle to a center axis of the outer housing, and cooperating with the contact support; a hook-complementary formation on the contact support and engageable with the latch hook; and a transverse web having an end from which the hook- complementary formation extends from the center axis of the contact support, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831